—Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied a fair trial by the prosecutor’s improper comments during summation. All but one of the alleged errors are unpreserved for review (see, CPL 470.05 [2]), and we decline to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Because the error that was preserved was "not so egregious or prejudicial as to deprive defendant of a fair trial, reversal is not warranted” (People v Dawkins, 203 AD2d 957, 958, citing People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; see, People v Widger, 126 AD2d 962). (Appeal from Judgment of Erie County Court, McCarthy, J.—Burglary, 3rd Degree.) Present—Green, J. P., Balio, Wesley, Callahan and Boehm, JJ.